Citation Nr: 0828761	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-39 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision.


FINDINGS OF FACT

1.  The medical evidence of record fails to demonstrate a 
left ear hearing loss per VA standards.

2.  The medical evidence of record fails to link the 
veteran's current slight right ear hearing loss to his time 
in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or as a result of 
the veteran's active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that he has hearing loss which is the 
result of his exposure to acoustic trauma in service. 

The veteran's service medical records reflect that the 
veteran had normal hearing at entrance and separation from 
active duty.  The veteran's January 1965 pre-induction 
examination and his September 1967 separation examination 
noted his ears and ear drums to be normal, and the related 
audiometric testing failed to reflect any hearing loss for VA 
purposes.  Additionally, in his corresponding self-reports of 
medical history, the veteran denied any ear, nose or throat 
trouble.  The veteran's service medical records are also void 
of any complaints or treatment of a hearing loss condition.

After discharge from service, a 1969 reservist physical 
examination report similarly notes the veteran's ears and ear 
drums to be normal, and the audiometric testing also fails to 
reflect a hearing loss.  The veteran's claims file is void of 
any reference to a hearing loss until the veteran filed the 
instant claim in December 2004.  Thereafter, the veteran 
underwent a VA audiometric examination in April 2005.   The 
corresponding VA audiometric testing revealed the following 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
30
30
LEFT
15
10
25
30
30

Additionally, speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and 100 percent in the 
left ear.  

The above pure tone thresholds do not reflect a hearing loss 
per the criteria outlined in 38 C.F.R. § 3.385 because none 
of the thresholds at 500, 1000, 2000, 3000, or 4000 hertz is 
40 decibels or greater, and there are not at least three 
thresholds at 500, 1000, 2000, 3000, or 4000 hertz in either 
ear that are 26 decibels or greater.  However, because the 
veteran's right ear speech recognition score is below 94 
percent, he does have right ear hearing loss for VA purposes.  

After establishing right ear hearing loss for VA purposes, 
the next inquiry is whether that hearing loss is attributable 
to service.  However, the VA examiner concluded that the 
veteran's hearing loss was less likely than not service-
related because the veteran's audiometric testing revealed 
normal hearing at both his entrance and separation medical 
examinations.  The Board notes that the VA examiner reviewed 
the veteran's claims file when rendering this opinion and 
that this opinion is consistent with the lengthy passage of 
time between the veteran's discharge from service in 1967 and 
the first evidence of his current slight right ear hearing 
loss in 2005.  Additionally, the veteran's 1969 reservist 
audiometric testing results which revealed normal hearing are 
further evidence that the veteran's hearing loss did not 
manifest itself in the year immediately following his 
discharge from service.

Moreover, while the veteran believes that his hearing loss is 
related to his time in service, he is not medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, the 
veteran's opinion is insufficient to provide the requisite 
nexus between his hearing loss and his time in service.  

The veteran's April 2005 VA examination also addressed 
whether the veteran currently has tinnitus that is 
attributable to service.  The examiner determined that the 
veteran did have tinnitus that was as likely as not due to 
exposure to acoustic trauma in service.  (Service connection 
for tinnitus was established in a May 2005 rating action, and 
assigned a 10 percent disability evaluation.)  The veteran 
and his representative contend that the examiner's opinions 
are inconsistent and assert that if tinnitus is as likely as 
not attributable to acoustic trauma in service, the veteran's 
hearing loss, must also be as likely as not attributable to 
service.  However, no medical opinion has been presented that 
calls the examiner's conclusion into question.  As such, the 
only medical opinion addressing the etiology of the veteran's 
hearing loss found it to be unrelated to service and provided 
a rationale for that conclusion after reviewing the medical 
evidence of record.

Because the evidence fails to establish that the veteran has 
a left ear hearing loss per VA standards or that the 
veteran's current slight right ear hearing loss is 
attributable to his time in service, service connection for 
bilateral hearing loss is denied.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, required notice was completed by a 
letter dated in December 2004.  With respect to the duty to 
assist, the veteran's service medical records and VA 
treatment records have been obtained, and the veteran was 
provided with an appropriate VA examination.  There is no 
indication of any additional relevant records that the RO 
failed to obtain.  Furthermore, the veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.  

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
veteran in adjudicating this appeal.

ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


